SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
*33Juanita House appeals from a judgment of the United States District Court for the Western District of New York (Scott, M.J.), which granted defendant Berkman, Henoch, Peterson & Peddy, P.C.’s motion for summary judgment, and dismissed House’s claims under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., the New York State Debt Collection Procedures Act, the New York State Deceptive Acts and Practices Act, and state law defamation claim.
We affirm for substantially the reasons stated in the district court’s opinion. See Juanita House v. Berkman, Henoch, Peterson & Peddy, P.C., and Bank United, 00-CV-0059 (W.D.N.Y. Mar. 28, 2002).
For the reasons stated herein, the judgment of the district court is hereby AFFIRMED.